Citation Nr: 1020840	
Decision Date: 06/07/10    Archive Date: 06/21/10

DOCKET NO.  08-19 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for a kidney disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1968 to June 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2007 rating decision of the Department 
of Veterans' Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts.  In that decision, the RO denied entitlement 
to service connection for chronic kidney disease with 
nephrotic syndrome due to membranous glomerulopathy.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The VCAA requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate his claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2009).  The VCAA's duty to assist includes a duty to help a 
claimant obtain records relevant to his claim, whether or not 
the records are in Federal custody.  38 C.F.R. § 3.159(c)(4).  

In August 2007, the Veteran submitted an unsigned 
"Authorization and Consent to Release Information" form (VA 
Form 21-4142) indicating that he received treatment for a 
kidney disability at the following facilities:  the Lahey 
Clinic in Burlington, MA; Beth Israel Hospital in Boston, MA; 
Woburn Nephrology Associates in Woburn, MA; and the Family 
Care Center in Woburn, MA.  

VA has adopted a regulation requiring that when it becomes 
aware of private treatment records it will specifically 
notify the Veteran of the records and provide a release to 
obtain the records.  If the Veteran does not provide the 
release, VA has undertaken to request that the Veteran obtain 
the records.  38 C.F.R. § 3.159(e)(2) (2009).  While the 
Veteran did not sign the August 2007 VA Form 21-4142, any 
treatment records from these facilities for a kidney 
disability are directly relevant to the claim.  The Veteran 
has submitted treatment records from Dr. Crage at Woburn 
Nephrology Associates, however there is no indication that 
any further attempts were made to obtain the Veteran's 
treatment records from the identified facilities. 
 
Accordingly, the case is REMANDED for the following action:

1.  The Agency of Original Jurisdiction 
(AOJ) should take all necessary steps to 
obtain and associate with the claims file 
all treatment records sufficiently 
identified by the Veteran, especially 
those identified in the August 2007 VA 
Form 21-4142. 

All efforts to obtain these treatment 
records should be documented in the 
claims file.  If these records are 
unavailable, this should also be noted in 
the claims file. 

If the Veteran fails to furnish the 
necessary releases for private treatment 
records, he should be advised to obtain 
the records and submit them to VA.

2.  If any benefit sought on appeal 
remains denied, the AOJ should issue a 
supplemental statement of the case.  
Thereafter, the case should be returned 
to the Board, if in order.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


